Citation Nr: 0325376	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-21 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1967 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2000 rating action that denied service 
connection for PTSD on the grounds that new and material 
evidence had not been presented to reopen the claim.  A 
Notice of Disagreement was received in April 2000.  By May 
2000 Statement of the Case (SOC), the RO reopened the claim 
for service connection for PTSD on the basis of new and 
material evidence, but denied the claim on the merits after a 
de novo review of all the evidence of record, both old and 
new.  A Substantive Appeal was received in October 2000, 
wherein the veteran requested a hearing before a hearing 
officer at the RO.  By letter of June 2003, the RO notified 
the veteran and his representative of a hearing that had been 
scheduled for him before a hearing officer at the RO for a 
date in July.  Prior to the hearing, the veteran telephoned 
the RO to cancel the hearing, and stated that he did not want 
to re-schedule it.  

Although the RO reopened the veteran's claim, the question of 
whether new and material evidence must be addressed by the 
Board because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  Hence, the question before the 
Board is as stated on the title page of this decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for PTSD has been accomplished.

2.  The RO denied service connection for PTSD by rating 
action of December 1994; the veteran was notified of the 
denial but did not appeal.

3.  Evidence received subsequent to the December 1994 rating 
action is not cumulative or redundant of evidence previously 
of record, and is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The unappealed December 1994 rating action denying 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

2.  Since December 1994, new and material evidence has been 
received, and the requirements to reopen the claim 
for service connection for PTSD have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition on the new and material 
evidence issue, the Board finds that the passage of the VCAA 
and implementing regulations does not prevent the Board from 
rendering a decision on this aspect of the claim, and that 
all notification and development action needed to render a 
fair decision on this aspect of the claim on appeal has been 
accomplished.

II.  Petition to Reopen the Claim for Service Connection for 
PTSD

By rating action of December 1994, the RO denied service 
connection for PTSD on the grounds that the veteran had not 
submitted sufficient information for the VA to request 
verification of his claimed inservice stressful experiences.  
The evidence considered at that time included the veteran's 
service medical records, some service personnel and 
administrative records, and post-service medical records.  
The veteran was notified of that determination by letter of 
December 1994, but he did not appeal.

Because the veteran did not appeal the December 1994 denial, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§  3.104(a), 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
[Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of             38 
C.F.R. § 3.156.  However, that revision applies only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  Given the February 2000 rating action 
on appeal, the Board will apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001; that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to this claim was the December 
1994 denial of service connection.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In this case, the evidence added to the record includes the 
veteran's allegations of additional stressful experiences and 
sufficient information to facilitate independent verification 
of those experiences from military authorities.  The 
additional evidence received also includes the report of a VA 
psychiatric examination in December 1999 reflecting a 
diagnosis of PTSD as a result of the veteran's reported 
stressful experiences.  

The Board finds that this evidence is "new," in the sense 
that it was not previously before agency decisionmakers, and 
is not cumulative or duplicative of evidence previously of 
record.  The Board also finds that this evidence is 
"material" for the purpose of reopening the claim, as it 
shows the current existence of PTSD which a medical authority 
has related to claimed inservice stressful experiences.  To 
reopen a claim for service connection, evidence need only, at 
a minimum, contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince VA to 
alter its decision.  See Hodge, 155 F.3d at 1363; 38 C.F.R. 
§ 3.156.  The Board thus finds that this new evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim for service connection for PTSD.  

As new and material evidence has been received, the Board 
concurs with the RO's May 2000 determination, and finds that 
the criteria for reopening the claim for service connection 
for PTSD are met.  


ORDER

To the limited extent that new and material evidence has been 
received to reopen the claim for service connection for PTSD, 
the appeal is granted.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that, 
despite reopening the veteran's claim for service connection 
for PTSD on the basis of new and material evidence, all 
notification and development action needed to fairly 
adjudicate the claim on the merits has not been accomplished.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim for service connection for PTSD currently on 
appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
VA to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  After 
providing the requisite notice, the RO should attempt to 
obtain any outstanding pertinent evidence for which the 
veteran provides sufficient information, and, if necessary, 
authorization.  

The Board also finds that specific additional development of 
the claim on appeal is warranted.  In this regard, the Board 
notes that the VCAA requires the VA to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

In this case, the Board notes that, by letter of December 
1999, the U.S. Department of the Navy, Headquarters, U.S. 
Marine Corps (HQ/USMC), Personnel Management Support Branch 
(MMSB), notified the RO that other information concerning the 
unit to which the veteran was attached in service should be 
contained in the command chronologies submitted by his unit, 
and that those records should be requested from the Marine 
Corps Historical Center, History and Museums Division, 
Building 58, Washington Navy Yard, Washington, D.C. 20337-
0580.  However, appellate review does not indicate that the 
RO attempted to obtain these records, which may contain 
information that is pertinent to his appeal.

The Board also finds that all service 
personnel/administrative records have not been obtained and 
associated with the claims file.  The veteran has also 
alleged post-service psychiatric or psychological treatment 
at the Guiffre Medical Center, and that he has been treated 
at the Mental Hygiene Clinic (MHC) of the VA Medical Center 
(VAMC) in Philadelphia, Pennsylvania.  In July 2003, the 
veteran reported that the Social Security Administration 
(SSA) had awarded him disability benefits However, the record 
does not contain copies of medical records from Guiffre or 
the VAMC/MHC, or copies of the SSA award decision or the 
medical records underlying that determination.  Thus, the RO 
must obtain and associate with the claims file all pertinent 
outstanding service personnel/administrative records and 
medical records from Guiffre, the VAMC, and the SSA, as well 
as undertake efforts to obtain all pertinent outstanding 
medical records from any other source(s) he identifies, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  The Supplemental SOC (SSOC) explaining the 
bases for the RO's determinations must include citation to 
all additional legal authority considered, to specifically 
include the regulations implementing the VCAA-i.e., 
38 C.F.R. §§ 3.102 and 3.159 (2002).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the National 
Personnel Records Center and request that 
it furnish all of the veteran's service 
personnel and administrative records.  
The RO should follow the procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should contact the Marine 
Corps Historical Center, History and 
Museums Division, Building 58, Washington 
Navy Yard, Washington, D.C. 20337-0580, 
and request that it furnish copies of the 
command chronologies submitted by the 
unit to which the veteran was assigned in 
service.  The RO should follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should contact the SSA and 
request that it furnish a copy of the 
decision awarding the veteran disability 
benefits, as well as copies of all 
medical records underlying that 
determination.  The RO should follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims file.

4.  The RO should request that the VAMC 
in Philadelphia, Pennsylvania furnish 
copies of all records of treatment and 
evaluation of the veteran at the MHC up 
to the present time.  The RO should 
follow the procedures prescribed in 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims file.
  
5.  The RO should request that the 
veteran furnish the address and dates of 
his post-service 
psychiatric/psychological treatment at 
the Guiffre Medical Center, and sign and 
submit a form authorizing the release to 
the VA of all records of such medical 
treatment and evaluation.  Thereafter, 
the RO should contact Guiffre and obtain 
copies of all pertinent medical records.  
The RO should follow the procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims file.

6.  The RO should furnish to the veteran 
and his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claim for service 
connection for PTSD.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
that claim (along with that requested but 
not yet received), and specific notice as 
to the type of evidence necessary to 
substantiate that claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for PTSD that are 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite him to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

7.  After the veteran responds (or a 
reasonable time period for his response 
has expired), the RO should assist him in 
obtaining any additional evidence 
identified by following the procedures 
set forth in         38 C.F.R. § 3.159.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

8.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

10.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for PTSD in light of all 
pertinent evidence and legal authority.

11.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental SOC (to include 
citation to all additional legal 
authority considered-to specifically 
include the legal authority implementing 
the VCAA-discussion of all pertinent 
evidence and legal authority, and clear 
reasons and bases for the RO's 
determinations), and afford them the 
requisite time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


